By the Court.
A bill of exceptions setting out all the testimony taken under the act “to relieve district courts,” etc., passed April 12, 1858 (S. & C. 1155), on the overruling of a motion for a new trial, on the ground that the judg*483ment was against the evidence, must be signed and sealed. The oniy authority for taking a bill of exceptions in such case, so that the question whether the judgment was against the evidence, might be reviewed by petition in error, was found in that statute w'hile in force, and by its terms the bill of exceptions must be signed and sealed. The necessity of the seal in such case is not dispensed with by sec. 294 of the code of 1853 (S. & C. 1029), which does not require a seal to bills, of exception therein authorized, as no such bill as the one herein above described was authorized by this section.
This question being thus resolved the plaintiffs in error do not desire further to prosecute this petition in error. It is therefore ordered that this cause be dismissed.